United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2410
                                   ___________

Kathleen A. Cochrane,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
National Association of Letter        *
Carriers, AFL-CIO, Local Division,    *      [UNPUBLISHED]
Branch 352; United States Postal      *
Service,                              *
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: November 29, 2002
                              Filed: December 3, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Kathleen Cochrane brought this action against her former employer, the United
States Postal Service (USPS), and her former union, the National Association of
Letter Carriers, and its Local Division, Branch 352 (collectively NALC), alleging that
USPS had violated its collective bargaining agreement with NALC, and that NALC
had breached its duty to fairly represent her. The district court1 granted summary
judgment to USPS and NALC, and Cochrane appeals. After careful review of the
record, we affirm.

        The evidence before the district court did not create a genuine issue of material
fact on whether NALC had breached its duty of fair representation. First, the record
fails to show arbitrary conduct by NALC. Instead, the evidence demonstrates that
NALC investigated Cochrane’s claim, and concluded, based upon its interpretation
of the collective bargaining agreement and the circumstances of Cochrane’s case, that
she did not have a grievable complaint. Further, there is no evidence that NALC
acted in bad faith or with discriminatory intent. See Schmidt v. Int’l Bhd. of Elec.
Workers, Local 949, 980 F.2d 1167, 1170 (8th Cir. 1992).

      As Cochrane was required to show a breach of the duty of fair representation
to prevail against either defendant, see Scott v. United Auto., Local 879, 242 F.3d
837, 840 (8th Cir. 2001), summary judgment was also appropriate on her claim
against USPS for breach of the collective bargaining agreement, see Buford v.
Runyon, 160 F.3d 1199, 1203 (8th Cir. 1998).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa.
                                           -2-